Citation Nr: 0719791	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  02-05 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent 
for a left (minor) shoulder disability on an extraschedular 
basis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to July 
1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which granted service connection for a 
left shoulder disability with an evaluation of 10 percent, 
effective July 11, 2000.

The veteran underwent surgery on his left shoulder in July 
2002 and the RO granted a temporary total evaluation of 100 
percent from July 8, 2002 to September 1, 2002 by rating 
decision in August 2002.  This temporary total evaluation was 
extended through January 2003 and an evaluation of 20 percent 
was established from February 1, 2003 by rating decision in 
November 2002.

This appeal was previously before the Board in December 2005.  
The Board increased the initial evaluation for the left 
shoulder to 20 percent for the period prior to July 8, 2002, 
but denied entitlement to an evaluation greater than 20 
percent for that period and the period from February 1, 2003.  

The December 2005 Board decision remanded the question of 
entitlement to a higher initial evaluation on an 
extraschedular basis so the matter could be referred to VA's 
Under Secretary for Benefits or Director of Compensation and 
Pension for adjudication.  In accordance with the December 
2005 remand instructions, the RO forwarded the veteran's 
claim to the Director of Compensation and Pension for 
consideration of an increased rating on an extraschedular 
basis.  In October 2006, the Director of the Compensation and 
Pension Service issued a finding that the veteran was not 
entitled to an extraschedular rating.  His claim has now been 
returned to the Board for appellate review of the issue of 
entitlement to an extraschedular rating. 

The veteran's representative has argued that the issue that 
is currently before the Board is entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  The Board notes that this issue has 
not been considered by the RO, and the Board, therefore, 
lacks jurisdiction to decide entitlement to that benefit. 
38 U.S.C.A. § 7105 (West 2002).  The RO denied entitlement to 
TDIU in November 2002.  The veteran has indicated no 
disagreement with this decision.  The representative's 
arguments could be construed as raising a new claim for TDIU, 
although current evidence indicates the veteran is working.  
The claim for TDIU is referred to the RO for initial 
adjudication.  


FINDING OF FACT

The evidence does not show that the veteran's left shoulder 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalizations as to 
render impractical the application of the regular schedular 
standards. 


CONCLUSION OF LAW

The criteria for an extraschedular evaluation in excess of 20 
percent for the veteran's left shoulder disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 3.321(b) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

This case involves an appeal of the rating assigned after the 
initial grant of service connection for the disability.  VCAA 
notice was provided in an August 2002 letter.  This letter 
told the veteran what evidence was needed to substantiate his 
claim for an increased evaluation for his left shoulder 
disability.  The veteran was also informed that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  The letter asked the veteran to notify 
VA of any evidence he wanted VA to obtain, and to send VA 
needed evidence.  This notice served to advise him to submit 
relevant evidence or information in his possession.  The 
veteran was provided with information regarding the final two 
Dingess elements in March 2006.  

The veteran was not provided with VCAA notification until 
after the initial adjudication of his claim.  Assuming 
arguendo that any VCAA notice was required after the initial 
grant of service connection, the timing deficiency was cured 
by readjudication of the claim after the notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has also complied with its VCAA duties to assist the 
veteran with the development of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(b).  The veteran was afforded 
necessary examinations with regard to the claim, and all 
pertinent evidence has been obtained.  His claim for an 
extraschedular evaluation has been forwarded and considered 
by the Director of the Compensation and Pension Service.  
There is no indication that there are any pertinent 
outstanding medical records that must be obtained, and the 
Board may proceed with its review of the veteran's appeal. 

Extraschedular Evaluation

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

This appeal involves the veteran's dissatisfaction with the 
initial rating for his disability following the grant of 
service connection.  The Court has found that there is a 
distinction between a veteran's disagreement with the initial 
rating assigned following a grant of service connection, and 
the claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The veteran's left shoulder disability is evaluated under the 
rating code for impairment of the humerus.  38 C.F.R. 
§ 4.71a, Code 5202.  However, as previously noted, 
entitlement to an evaluation in excess of 20 percent for the 
veteran's left shoulder disability was denied on a schedular 
basis in the December 2005 Board decision.  Therefore, the 
only matter remaining for consideration is entitlement to an 
increased evaluation on an extraschedular basis.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

The Court has held that the schedular rating itself is 
recognition of individual impairment.  In order to establish 
entitlement to an extraschedular rating "it is necessary 
that the record reflect some factor that takes the claimant 
outside the norm of such veteran.  The sole fact that a 
claimant is unemployed or has difficulty finding employment 
is not enough."  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993). 

The evidence includes the report of a May 2000 VA 
examination.  This report states that the veteran lost his 
job in law enforcement as a result of his right shoulder 
disability.  The veteran was right handed.  No findings in 
regards to the left shoulder were noted. 

A May 2000 letter from the veteran's private doctor notes 
that the veteran had experienced approximately 18 
dislocations that the veteran had self reduced.  As a result 
of his right shoulder disability, he relied on his left 
shoulder for his work in law enforcement and in his 
activities of daily living, but this had caused his left 
shoulder to become unstable.  The doctor indicated that the 
veteran's right and left shoulder disabilities rendered him 
physically unfit and unable to perform the duties that are 
required for security or law enforcement officers, due to 
loss of motion and strength in his shoulders.  

December 2000 VA treatment records include counseling 
records.  These note that the veteran expressed strong 
feelings about his former career in law enforcement.  
However, he indicated that he would continue to improve his 
situation and that he planned to go back to school when he 
could afford to do so to learn a new career. 

A March 2001 VA examination noted that the veteran had 
experienced left shoulder pain since the early 1990s.  The 
examiner indicated that the veteran described normal levels 
of activity that a healthy shoulder should be able to 
perform.  An X-ray study of the left shoulder was normal.  

A March 2002 letter from the veteran's private doctor states 
that the veteran's left shoulder could be considered a 
flailed shoulder.  He was scheduled for shoulder 
stabilization surgery, which would preclude him from ever 
returning to police or law enforcement employment.  The 
veteran would be disabled on a permanent basis because of his 
shoulder condition.  

April 2002 VA treatment records show that the veteran was 
planning to have left shoulder surgery due to frequent 
dislocations.  

The veteran underwent left shoulder surgery in July 2002.  
The procedure was arthroscopy, partial labrectomy with 
debridement of the rotator cuff with open anterior capsular 
reconstruction of the left shoulder.  

A September 2002 letter from the veteran's private doctor 
said that the veteran would require five to six months of 
convalescence time before matriculation back to normal 
activities.  This included post operative immobilization and 
approximately four months of physical therapy.  

The veteran was afforded a VA examination in October 2002.  
The veteran's recent surgery was noted, and he was currently 
participating in physical therapy.  There had been no 
recurrent dislocation since surgery.  The veteran had last 
worked as a federal agent in July 1999.  He had recently 
secured a private investigator's license, but had been 
unemployed due to difficulties with bilateral shoulder 
weakness.  The examiner opined that the veteran would require 
approximately six months of convalescent time, and that he 
would continue to have difficulties with range of motion.  
The examiner stated that it was unlikely that the veteran 
would be able to return to his prior employment as a federal 
agent due to his shoulder disabilities.  

The veteran appeared at a hearing before a hearing officer at 
the RO in April 2003.  The veteran and his representative 
stated that the veteran's left shoulder disability had 
deteriorated to the point that he was unable to perform 
activities in the law enforcement field.  He testified that 
he had worked since 1983 in law enforcement and recited 
several successful cases in which he had been involved.  
However, he had been unable to find current employment in the 
field of law enforcement, and he had been turned down for 
several positions with the federal government, which he 
believed was a result of his shoulder disability.  

The veteran testified that he had not experienced any 
dislocations since his surgery, but that he had a reduced 
range of motion.  He further testified that he had obtained a 
graduate degree, but that he was still unsuccessful in 
finding employment.  The veteran noted that he had even 
worked as a salesman, but that he had lost sales when his 
shoulder had become dislocated in front of customers.  See 
Transcript. 

The veteran underwent another VA examination in June 2003.  
The July 2002 surgery was noted, as well as follow up visits 
to the surgeon approximately four to six times the previous 
year.  He had last worked as a federal agent in April 1999 
when he became unable to perform his duties due to an 
inability to use his shoulders normally.  

VA treatment records dated July 2003 note that the veteran 
had undergone surgical repair for his left shoulder the 
previous year.  This left him with limited range of motion of 
the shoulder.  The veteran required pain medication for his 
shoulder only on rare occasions.  His pain was worse after 
doing repeated chin ups or pull ups.  The examiner noted that 
the veteran is working and doing a modified weight lifting 
exercise routine.  

On VA outpatient treatment in July 2004, it was reported that 
the shoulder surgery had left the veteran with limited range 
of motion, but had prevented the recurrence of dislocations.  
The veteran was currently working.  He had a dull pain, which 
he rated as 5 on a scale of 10, which was worse after doing 
chin ups or pull ups.  He was doing modified weight lifting 
exercises.  He rarely took medication for pain. 

Analysis

The record indicates that the veteran has been hospitalized 
on only a single occasion for his left shoulder disability, 
and received a temporary total rating for the surgery and 
convalescence to February 2003.  There is no indication that 
the veteran has been hospitalized on any other occasion for 
his left shoulder disability.  Therefore, the Board finds 
that the evidence does not demonstrate frequent periods of 
hospitalization for the left shoulder disability.  

The evidence also shows that the veteran's left shoulder 
disability has contributed to difficulty with employment, and 
there were opinions that state the veteran would be unable to 
return to his former occupation in law enforcement.  These 
opinions appear to have been based on disability in both 
shoulders.  The medical evidence from May 2000 suggests that 
it was the veteran's right shoulder and not his left shoulder 
that first led to his employment difficulties.  Furthermore, 
the July 2004 treatment records show that the veteran was 
able to work without any reported impairment in employment.  
While the veteran's left shoulder disability has contributed 
to past employment problems, the schedular rating itself is 
recognition of individual impairment and is intended to 
compensate for such difficulties.  VA's Director of 
Compensation and Pension took the veteran's history into 
account in concluding that there were no exceptional factors 
warranting an extraschedular rating.  In summary, the Board 
must conclude that the evidence does not demonstrate factors 
that take the veteran outside of the norm of the rating 
schedule, so as to result in marked interference with 
employment beyond that contemplated by the schedular 
evaluation.  

As the weight of the evidence is against an extraschedular 
rating in excess of 20 percent, reasonable doubt does not 
arise and the claim is denied. 


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a left (minor) shoulder disability on an extraschedular 
basis is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


